EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
In claim 1, line 14, insert ---virtual--- after “first”(2nd occurrence).
In claim 8, line 21, insert ---virtual--- after “first”(2nd occurrence).
In claim 15, line 16, insert ---virtual--- after “first”(2nd occurrence).

Statement of Reason for Allowance

2.	The following is an examiner’s statement of reasons for allowance:
The art of record neither teaches nor fairly suggests the method, system and computer program product of independent claims 1, 8 and 15, respectively, including the following combination of limitations defining the main invention/embodiment:
1. 	A computer-implemented method comprising: 
storing virtual machine data associated with a first virtual disk on a primary storage device onto a secondary storage device, wherein the first virtual disk is associated with a first disk identifier; 
receiving a request from a client computing device to restore the virtual machine data stored in the secondary storage device onto a destination storage device; 
creating a second virtual disk in a temporary storage device, wherein the second virtual disk is associated with a second disk identifier is accessible via a virtual network path; 
creating a virtual machine configured to access the second virtual disk via the virtual network path; 
generating a mapping of the second disk identifier associated with the second virtual disk to the first disk identifier associated with the first disk; 
prior to loading at least some of the virtual machine data from the secondary storage device onto the second virtual disk, booting up the virtual machine; and 
moving the second virtual disk from the temporary storage device to the destination storage device.

Independent claims 8 and 15 are similar in scope to the embodiment of claim 1 and are allowed accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Claims 1-20 are allowable over the prior art of record.

Any response to this action should be mailed to:

Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jack Lane whose telephone number is 571 272-4208.  The examiner can normally be reached on Mon-Fri 7:30AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/Primary Examiner, Art Unit 2139